SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New discovery in the Transfer of Rights Area Rio de Janeiro, August 21, 2012 – Petróleo Brasileiro S.A. – Petrobras announces the discovery of good quality oil in the fourth well drilled in the Transfer of Rights area, located in the pre-salt of the Santos Basin. The well, 3-BRSA-1053-RJS (3-RJS-699), known as Franco SW, is located in water depths of 2,024 meters, 210 km off the coast of the city of Rio de Janeiro and 17 km southern of the discovery well 2-ANP-1-RJS (Franco). The discovery was confirmed by good quality oil samples (28º API), obtained by cable tests. The samples were collected in carbonate rocks reservoirs and thicknesses similar to those found in the discovery well. The discovery further confirms the extension of the oil reservoirs in southern Franco area. The carbonate column verified up to this present moment is 295 meters long. The well is still undergoing the drilling stage in water depths of 5,656 meters and will continue until it reaches the stratigraphic level estimated in the Transfer of Rights Agreement, in water depths of approximately 6,175 metros. Upon completion of this stage, Petrobras will proceed with the activities and investments provided in the Minimum Exploratory Program (PEO) of the Transfer of Rights Agreement, which also includes the acquisition of 3D seismic data of the area. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 21, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
